DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on July 19, 2022, claims 1-20 are pending. Claims 1, 16 and 20 are amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) July 19, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laney et al., United States Patent No. US 10,325,411 B1.

Regarding claim 1, Laney discloses a head-mounted display device (Fig. 1, generally), comprising: 
a near-eye display configured to present virtual imagery to a user eye (Fig. 1, mixed reality system, #116; Detailed Description, Column 5 and Column 6, lines 1-25, “The mixed reality system 116 may use the real-time pose solutions 104 to select where to display or overlay graphics, such as virtual objects or text, on an image or view of the real world, or on an image of a virtual world, as a user 122 changes his or her pose within the reference frame 102”); 
a logic machine (Detailed Description, Column 11, lines 7-25, “Some embodiments of the navigation filter 106, the fiducial-based location system 110, the odometry-based location system 114, the other navigation system 158, the separate navigation system 144 and the model 148 have been described as including a processor controlled by instructions stored in a memory.”); and
 a storage machine holding instructions executable by the logic machine (Detailed Description, Column 11, lines 7-25, “Some embodiments of the navigation filter 106, the fiducial-based location system 110, the odometry-based location system 114, the other navigation system 158, the separate navigation system 144 and the model 148 have been described as including a processor controlled by instructions stored in a memory.”) to: 
concurrently output a first position estimate of the head-mounted display device and a second position estimate of the head-mounted display device, different from the first position estimate, via first and second navigation modalities of the head-mounted display device (Fig. 1, navigation system, #158/164; fiducial based location system #110, odometry-based location system, #114; Detailed Description, Column 6, lines 25-67; Column 7, lines 1-65), wherein the head-mounted display device is sized and shaped for wearing on a human head (Fig. 1, mixed reality system, #116 clearly is put on a human user); 
based on determining that the first position estimate, output via the first navigation modality, has a higher confidence value than the second position estimate, report the first position estimate as a first reported position of the head-mounted display device (Fig. 5A/B; Detailed Description, Column 9, lines 12-67, Column 10, lines 1-30, “FIGS. 5(a) and 5(b) collectively form a flow chart schematically illustrating operations performed by the navigation system 100, according to an embodiment of the present invention. At 500, an attempt is made to recognize a sufficient number of the fiducials 134-140 that are fixed, relative to the reference frame 102, to the provide fiducial-based pose information 108. At 502, a check is made to determine whether a sufficient number of the fiducials 134-140 were recognized. For example, the number of fiducials 134-140 that were recognized may be compared to a predetermined number, such as 3 or 4, or to a calculated number, based on a desired confidence level in the pose information 110. If the sufficient number of fiducials 134-140 were recognized, control passes to 504, where the fiducial-based pose information 110 is provided.”); 
as the head-mounted display device moves away from the first reported position due to a movement of human wearer of the head-mounted display device, concurrently output a first subsequent position estimate of the head-mounted display device and a second subsequent position estimate of the head-mounted display device, different from the first position estimate via the first and second navigation modalities (Detailed Description, Column 8, lines 8-65, “As noted, the navigation filter 106 repeatedly provides real-time pose solutions 104 to the augmented reality system 116. To estimate each pose solution, the navigation filter 106 uses the best pose information then available from the fiducial-based location system 110, the odometry-based location system 114 and any other sensors and/or location systems 158. For example, the pose information 108 provided by the fiducial-based location system 110 is considered to be more accurate than the pose information 112 from the odometry-based location system 114, because the fiducial-based location system 110 does not drift, whereas the odometry-based location system 114 is subject to drift…As noted, the navigation system 100 operates within a reference frame 102. The reference frame 102 may be fixed, such as relative to earth. For example, if the navigation system 100 is used within a room in an immobile house, and the reference frame 102 is fixed relative to the room, as the user 122 changes pose, such as by moving about the room, the mixed reality system 116 accurately overlays graphics, such as virtual objects or text, on an image or view of the room. That is, the location within the display of the graphics overlays change as the user's 122 pose changes, so the overlays appear to remain registered on features of the room.”);
based on determining that the second subsequent position estimate, output via the second navigation modality, has a higher confidence value than the first subsequent Page 2 of 11Application No. 16/893,254 Application Filing Date: June 4, 2020Docket No. 408493-US-NPposition estimate, report the second subsequent position estimate as a second reported position of the head-mounted display device (Fig. 5A/B; Detailed Description, Column 9, lines 12-67, Column 10, lines 1-30, “ However, if an insufficient number of the fiducials 134-140 were recognized, control passes to 506, where the odometry-based location system provides the odometry-based pose information 112. If the sufficient number of fiducials 134-140 were recognized, at 508 control passes to 510, where the navigation filter 106 provides the pose solution 104 based at least in part on the fiducial-based pose information 110. In addition, if the sufficient number of fiducials 134-140 were recognized, at 512 the odometry-based pose information 112, and the odometry-based navigation system 114, is corrected, based on the fiducial-based pose information 110.”); and
present position-specific virtual imagery to the user eye via the near-eye display, the position-specific virtual imagery dynamically updating as the head-mounted display device moves from the first reported position to the second reported position (Detailed Description, Column 8, lines 8-65, “As noted, the navigation filter 106 repeatedly provides real-time pose solutions 104 to the augmented reality system 116. To estimate each pose solution, the navigation filter 106 uses the best pose information then available from the fiducial-based location system 110, the odometry-based location system 114 and any other sensors and/or location systems 158. For example, the pose information 108 provided by the fiducial-based location system 110 is considered to be more accurate than the pose information 112 from the odometry-based location system 114, because the fiducial-based location system 110 does not drift, whereas the odometry-based location system 114 is subject to drift…As noted, the navigation system 100 operates within a reference frame 102. The reference frame 102 may be fixed, such as relative to earth. For example, if the navigation system 100 is used within a room in an immobile house, and the reference frame 102 is fixed relative to the room, as the user 122 changes pose, such as by moving about the room, the mixed reality system 116 accurately overlays graphics, such as virtual objects or text, on an image or view of the room. That is, the location within the display of the graphics overlays change as the user's 122 pose changes, so the overlays appear to remain registered on features of the room.”).  

Regarding claim 2, Laney further discloses where the instructions are further executable to output a third position estimate via a third navigation modality concurrently with the first and second position estimates (Fig. 1, navigation system, #164; other navigation system, #158; fiducial based location system #110, odometry-based location system, #114).   

Regarding claim 3, Laney further discloses where the instructions are further executable to output a third subsequent position estimate via the third navigation modality, and report the third subsequent position estimate as a third reported position of the head-mounted display device (Detailed Description, Column 8, lines 8-65, “As noted, the navigation filter 106 repeatedly provides real-time pose solutions 104 to the augmented reality system 116. To estimate each pose solution, the navigation filter 106 uses the best pose information then available from the fiducial-based location system 110, the odometry-based location system 114 and any other sensors and/or location systems 158.”).  

Regarding claim 4, Laney discloses where the first and second navigation modalities include two of i) global positioning system (GPS) navigation (Detailed Description, Column 7, lines 50-60, “Optionally, one or more other sensors and/or location systems, collectively indicated at 158, provide additional pose and/or location information 160 to the navigation filter 106. Examples of the other sensors and/or location systems 158 include: a GPS receiver”), ii) visual inertial odometry (VIO) (Summary, Detailed Description, “The odometry-based location system may include an inertial measurement unit, a non-fiducial, vision-aided navigation unit, and/or a rotary encoder.”), and iii) pedestrian dead reckoning (PDR).  

Regarding claim 5, Laney discloses where the first navigation modality is global positioning system (GPS) navigation, and a confidence of a GPS- reported position decreases as the head-mounted display device moves between the first and second reported positions (See inter alia, Detailed Description, Columns 8-9,  “It should be noted that, at any given time, the other sensor(s) 158 may not be able to provide the pose and/or location information 160, for example when a GPS receiver's antenna does not have a clear view of a sufficient number of GPS satellites. …In such a case, one of the other navigation systems 158, or a separate navigation system 164, such as a GPS receiver, that provides location or pose information 166 (FIG. 1) relative to the global reference frame 406 may be used to compensate for the location or movement of the ship 404. The navigation filter 106 adjusts the pose information 112 from the odometry-based location system 114 to effectively remove the location or movement of the reference frame 102 within the global reference frame 406.”).  

Regarding claim 6, Laney discloses where the first navigation modality is global positioning system (GPS) navigation (Detailed Description, Column 7, lines 50-60, “Optionally, one or more other sensors and/or location systems, collectively indicated at 158, provide additional pose and/or location information 160 to the navigation filter 106. Examples of the other sensors and/or location systems 158 include: a GPS receiver”), and where the head-mounted display device moves from an outdoor environment to an indoor environment between the first and second reported positions (Detailed Description, Column 8, lines 8-65, “As noted, the navigation filter 106 repeatedly provides real-time pose solutions 104 to the augmented reality system 116. To estimate each pose solution, the navigation filter 106 uses the best pose information then available from the fiducial-based location system 110, the odometry-based location system 114 and any other sensors and/or location systems 158. For example, the pose information 108 provided by the fiducial-based location system 110 is considered to be more accurate than the pose information 112 from the odometry-based location system 114, because the fiducial-based location system 110 does not drift, whereas the odometry-based location system 114 is subject to drift…As noted, the navigation system 100 operates within a reference frame 102. The reference frame 102 may be fixed, such as relative to earth. For example, if the navigation system 100 is used within a room in an immobile house, and the reference frame 102 is fixed relative to the room, as the user 122 changes pose, such as by moving about the room, the mixed reality system 116 accurately overlays graphics, such as virtual objects or text, on an image or view of the room.”; See next Background, “Active systems, such as structured light systems, consume power flooding the environment with light. Furthermore, such active systems do not perform well or at all outdoors in direct sunlight”).

Regarding claim 7, Laney discloses where the first navigation modality is visual inertial odometry (VIO) (Summary, Detailed Description, “The odometry-based location system may include an inertial measurement unit, a non-fiducial, vision-aided navigation unit, and/or a rotary encoder.”), and where an ambient light level in an environment of the head-mounted display device decreases between the first and second reported positions (Detailed Description, column 7, lines 30-67, “Alternative odometry-based location systems 114 may include inertial measurement units (IMUs), non-fiducial vision-aided navigation (VAN) units that utilize humanly visible or invisible light, velocimeters, radars, stereo cameras or other types of sensors.”; See also Background, “Other methods for automatically determining pose involve illuminating a scene with structured visible or invisible, such infrared (IR), light, or measuring time-of-flight of light signals between objects and a camera to automatically measure distances to the objects.”).

Regarding claim 8,  Laney discloses where the first navigation modality is visual inertial odometry (VIO) (Detailed Description, column 7, lines 30-67, “Alternative odometry-based location systems 114 may include inertial measurement units (IMUs), non-fiducial vision-aided navigation (VAN) units that utilize humanly visible or invisible light, velocimeters, radars, stereo cameras or other types of sensors.”; See also Background, “Other methods for automatically determining pose involve illuminating a scene with structured visible or invisible, such infrared (IR), light, or measuring time-of-flight of light signals between objects and a camera to automatically measure distances to the objects.”), and where a level of texture in a scene visible to a camera of the head-mounted display device decreases between the first and second reported positions (See Detailed Description, Column 6-7, “The fiducial-based location system 110 uses an appropriate sensor 132, such as a visible light or infrared (IR) camera, to detect and recognize fiducials, represented by fiducials 134, 136 and 138, within the fiducial-based location system's 110 field of view 142. At any given time, some or all of the fiducials may be outside the field of view 142 of the sensor 132, as exemplified by fiducial 140. The navigation system 100 is configured such that the field of view 142 of the sensor 132 changes in correlation with changes in the user's 122 pose. For example, the mixed reality system 116 may include a camera 144 that remains oriented in the direction of the user's 122 pose. The fiducials 134-140 may be markers placed on objects, and/or the fiducials 134-140 may be intrinsic to objects in the scene, for example corners of a table, as exemplified by corner 146…. Optionally, the fiducial-based location system 110 includes a model 148 of an environment, in which the fiducial-based location system operates. The model 148 may include information, represented at 150 and 152, about physical features within the environment, such as descriptions and locations of corners or edges of objects that may serve as fiducials, including identifications of the features”).   

Regarding claim 11, Laney discloses where the instructions are further executable to receive a user input specifying a manually-defined position of the head-mounted display device, and reporting the manually-defined position as a third reported position of the head-mounted display device (Background, Columns 1-2, “One conventional method for automatically determining pose involves use of reference points in the real world that are identified by visible marks (“fiducial markers” or simply “fiducials”) and have known locations. Fiducials may be manually placed in a real world environment in which a system will operate, such as by adhering tags bearing matrix barcodes (often referred to as Quick Response Codes or “QR” codes) on objects in the real world”).  

Regarding claim 12, Laney discloses where the user input comprises placing a marker defining the manually-defined position within a map application (Background, Columns 1-2, “One conventional method for automatically determining pose involves use of reference points in the real world that are identified by visible marks (“fiducial markers” or simply “fiducials”) and have known locations. Fiducials may be manually placed in a real world environment in which a system will operate, such as by adhering tags bearing matrix barcodes (often referred to as Quick Response Codes or “QR” codes) on objects in the real world…However, many of these approaches rely on building a virtual map of the environment and then using the map to localize position”).  

Regarding claim 13, Laney discloses where the position-specific virtual imagery includes a persistent marker identifying a heading toward a landmark relative to a most-recently reported position of the head-mounted display device (Detailed Description, Column 6, “The navigation system 100 is configured such that the field of view 142 of the sensor 132 changes in correlation with changes in the user's 122 pose. For example, the mixed reality system 116 may include a camera 144 that remains oriented in the direction of the user's 122 pose. The fiducials 134-140 may be markers placed on objects, and/or the fiducials 134-140 may be intrinsic to objects in the scene, for example corners of a table, as exemplified by corner 146.”).  

Regarding claim 14, Laney discloses where the position-specific virtual imagery includes a map of a surrounding environment of the head-mounted display device (Detailed Description, Column 5, “Examples of mixed reality systems include, but are not limited to, virtual reality (VR) systems, in which everything presented to the user is virtual and not mapped onto the real environment of the user, and augmented reality (AR) systems, in which the user perceives at least a portion of the real environment with the presentations mapped on the real environment.”; See also Background). 

Regarding claim 15, Laney discloses where the first position estimate is a relative position estimate (Summary, Column 2, “The fiducial-based location system is configured to use fiducials that are fixed, relative to the reference frame, to provide fiducial-based pose information. The navigation system also includes a navigation filter”), and the second subsequent position estimate is an absolute position estimate (Detailed Description, Column 6, lines 1-25, “Thus, the global positioning system (GPS) is not a fiducial-based location system, because GPS satellites orbit the earth (not in geosynchronous orbits) and are not, therefore, fixed in place, relative to the reference frame used by the GPS.”; GPS is absolute).  

Regarding claim 16, Laney discloses a method for navigation for a head mounted device (See Fig. 1, Figs. 5A-5B, generally, Abstract) comprising the functional elements of claim 1. Thus, claim 16 is rejected under the same reasoning as claim 1. 

Regarding claim 17, this is met by the rejection to claim 2. 

Regarding claim 18, this is met by the rejection to claim 4. 

Regarding claim 19, this is met by the rejection to claim 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laney in view of Meduna, United States Patent No. US 9,726,498 B2.

Regarding claim 9, Laney discloses every element of claim 1 and further discloses where the first navigation modality is visual inertial odometry (VIO) (Detailed Description, column 7, lines 30-67, “Alternative odometry-based location systems 114 may include inertial measurement units (IMUs), non-fiducial vision-aided navigation (VAN) units that utilize humanly visible or invisible light, velocimeters, radars, stereo cameras or other types of sensors.”).
Laney does not disclose where the second subsequent position estimate is reported further based on a battery level of the head-mounted display device decreasing below a threshold. 
Meduna, in a similar field of endeavor, discloses a head-mounted display device (Fig. 1, generally) where the second subsequent position estimate is reported further based on a battery level of the head-mounted display device decreasing below a threshold (Detailed Description, Column 8 , lines 1-10, “In some embodiments, one or more processors (e.g., 1102, FIG. 6) of Device 102 perform one or more of the following operations: sampling Sensor Measurements 222, at a respective sampling rate, produced by Sensors 220; processing sampled data to determine displacement; transmitting displacement information to Host 101; monitoring the battery voltage and alerting Host 101 when the charge of Battery 208 is low; monitoring other user input devices (e.g., keypads, buttons, etc.),”; See also Detailed Description, Column 4, lines 4-25, “In this example, a context aware power manager can turn off the GPS and make the assumption that available Wi-Fi connections have not changed, thereby conserving battery power without unnecessary intrusion into the user experience”).
It would have been obvious to one of ordinary skill in the art to have modified the head-mounted device of Laney to provide the teachings of Meduna in such a way to provide where the second subsequent position estimate is reported further based on a battery level of the head-mounted display device decreasing below a threshold. The motivation to combine arts is to monitor the battery level of the HMD to conserve energy, improve power management and raise battery life while maintaining sensor positioning functions (see Detailed Description, Meduna, Column 4, lines 1-25, “In addition to providing additional useful information, context awareness can contribute to prolonging battery life by allowing more aggressive system power management. For example, by knowing that the user has not moved from his seat and has stayed close to a fixed location, a device would not need to turn on the GPS at all to maintain location services. In this example, a context aware power manager can turn off the GPS and make the assumption that available Wi-Fi connections have not changed, thereby conserving battery power without unnecessary intrusion into the user experience”).

Regarding claim 10, Laney discloses every element of claim 1 but does not explicitly disclose where the first navigation modality is pedestrian dead reckoning (PDR), and where the confidence value of the first Page 4 of 11Application No. 16/893,254 Application Filing Date: June 4, 2020Docket No. 408493-US-NPposition estimate is inversely proportional to an elapsed time since an alternate navigation modality was available. 
 Meduna, in a similar field of endeavor, discloses a head-mounted display device (Fig. 1, generally) where the first navigation modality is pedestrian dead reckoning (PDR) (Detailed Description, Column 4-5, “Navigation sensing devices (e.g., human interface devices or motion tracking device) that have a determinable multi-dimensional navigational state (e.g., one or more dimensions of displacement and/or one or more dimensions of rotation or attitude) are becoming increasingly common for providing input for many different applications. For example, such a navigation sensing device may be used as a motion tracking device to track changes in position and/or orientation of the device over time. These tracked changes can be used to map movements and/or provide other navigational state dependent services (e.g., location or orientation based alerts, etc.). In some situations, pedestrian dead reckoning (PDR) is used to determine changes in position of an entity that is physically associated with a device (e.g., by combining direction of motion information for the entity with stride count and stride length information).”) and where the confidence value of the first Page 4 of 11Application No. 16/893,254 Application Filing Date: June 4, 2020Docket No. 408493-US-NPposition estimate is inversely proportional to an elapsed time since an alternate navigation modality was available (Detailed Description, Column 12, “For example, if the model state has remained constant with high confidence for a predetermined amount of time (e.g., 1, 5, 10, 15 minutes, or a reasonable amount of time), the rate of the measurement epochs is decreased. Conversely, if a transition just occurred or if the model state is uncertain (e.g., the most likely model state has less than a predefined amount of certainty or the difference between the probability of the two most likely model states is below a predefined threshold), the rate of the measurement epochs is increased….  In particular, as a confidence level in a current state increases, the update rate of the stable state measurements (e.g., the frequency of measurement epochs) is, optionally, decreased until a transition measurement occurs, at which point the update rate increases again”).
It would have been obvious to one of ordinary skill in the art to have o modified the navigation modalities within the HMD of Laney to include the teachings of Meduna’s pedestrian dead reckoning, in such a way to provide where the first navigation modality is pedestrian dead reckoning (PDR), and where the confidence value of the first Page 4 of 11Application No. 16/893,254 Application Filing Date: June 4, 2020Docket No. 408493-US-NPposition estimate is inversely proportional to an elapsed time since an alternate navigation modality was available. The motivation to combine these arts is to increase measurements when the confidence value of an estimate is low, and to decrease measurements when the confidence value of the estimate is high, which both increase accuracy of operation and conserves power (see Detailed Description, Meduna, Column 4, lines 1-25, See also Meduna, Detailed Description, Column 15, lines 1-67, “The use of a probabilistic model for determining device state increases the robustness of the overall classification and allows for improved management of resource utilization…In terms of resource utilization, the probabilistic model is, optionally, used to adapt the update rate of the underlying classifiers based on the current confidence level (probability) of one or more of the states (e.g., each state).”).

Regarding claim 20, Laney discloses a head-mounted display device (Fig. 1, generally), comprising: 
a logic machine (Detailed Description, Column 11, lines 7-25, “Some embodiments of the navigation filter 106, the fiducial-based location system 110, the odometry-based location system 114, the other navigation system 158, the separate navigation system 144 and the model 148 have been described as including a processor controlled by instructions stored in a memory.”); and
 a storage machine holding instructions executable by the logic machine (Detailed Description, Column 11, lines 7-25, “Some embodiments of the navigation filter 106, the fiducial-based location system 110, the odometry-based location system 114, the other navigation system 158, the separate navigation system 144 and the model 148 have been described as including a processor controlled by instructions stored in a memory.”) to: 
concurrently output a first position estimate of the head-mounted display device and a second position estimate of the head-mounted display device, different from the first position estimate (Fig. 1, navigation system, #158/164; fiducial based location system #110, odometry-based location system, #114; Detailed Description, Column 6, lines 25-67; Column 7, lines 1-65), via i) global positioning system (GPS) navigation (Detailed Description, Column 7, lines 50-60, “Optionally, one or more other sensors and/or location systems, collectively indicated at 158, provide additional pose and/or location information 160 to the navigation filter 106. Examples of the other sensors and/or location systems 158 include: a GPS receiver”)ii) visual inertial odometry (VIO) (Detailed Description, column 7, lines 30-67, “Alternative odometry-based location systems 114 may include inertial measurement units (IMUs), non-fiducial vision-aided navigation (VAN) units that utilize humanly visible or invisible light, velocimeters, radars, stereo cameras or other types of sensors.”; See also Background, “Other methods for automatically determining pose involve illuminating a scene with structured visible or invisible, such infrared (IR), light, or measuring time-of-flight of light signals between objects and a camera to automatically measure distances to the objects.”), and a third modalities (Fig.1, navigation system #158/164) of the head-mounted display device, wherein the head-mounted display device is sized and shaped for wearing on a human head (Fig. 1, mixed reality system, #116 clearly is put on a human user); 
based on determining that the first position estimate, output via the first navigation modality, has a higher confidence value than the second position estimate, report the first position estimate as a first reported position of the head-mounted display device (Fig. 5A/B; Detailed Description, Column 9, lines 12-67, Column 10, lines 1-30, “FIGS. 5(a) and 5(b) collectively form a flow chart schematically illustrating operations performed by the navigation system 100, according to an embodiment of the present invention. At 500, an attempt is made to recognize a sufficient number of the fiducials 134-140 that are fixed, relative to the reference frame 102, to the provide fiducial-based pose information 108. At 502, a check is made to determine whether a sufficient number of the fiducials 134-140 were recognized. For example, the number of fiducials 134-140 that were recognized may be compared to a predetermined number, such as 3 or 4, or to a calculated number, based on a desired confidence level in the pose information 110. If the sufficient number of fiducials 134-140 were recognized, control passes to 504, where the fiducial-based pose information 110 is provided.”); 
as the head-mounted display device moves away from the first reported position due to a movement of human wearer of the head-mounted display device, concurrently output a first subsequent position estimate of the head-mounted display device and a second subsequent position estimate of the head-mounted display device, and a third subsequent position estimate of head-mounted display device (Detailed Description, Column 8, lines 8-65, “As noted, the navigation filter 106 repeatedly provides real-time pose solutions 104 to the augmented reality system 116. To estimate each pose solution, the navigation filter 106 uses the best pose information then available from the fiducial-based location system 110, the odometry-based location system 114 and any other sensors and/or location systems 158. For example, the pose information 108 provided by the fiducial-based location system 110 is considered to be more accurate than the pose information 112 from the odometry-based location system 114, because the fiducial-based location system 110 does not drift, whereas the odometry-based location system 114 is subject to drift…As noted, the navigation system 100 operates within a reference frame 102. The reference frame 102 may be fixed, such as relative to earth. For example, if the navigation system 100 is used within a room in an immobile house, and the reference frame 102 is fixed relative to the room, as the user 122 changes pose, such as by moving about the room, the mixed reality system 116 accurately overlays graphics, such as virtual objects or text, on an image or view of the room. That is, the location within the display of the graphics overlays change as the user's 122 pose changes, so the overlays appear to remain registered on features of the room.”) via i) global positioning system (GPS) navigation (Detailed Description, Column 7, lines 50-60, “Optionally, one or more other sensors and/or location systems, collectively indicated at 158, provide additional pose and/or location information 160 to the navigation filter 106. Examples of the other sensors and/or location systems 158 include: a GPS receiver”)ii) visual inertial odometry (VIO) (Detailed Description, column 7, lines 30-67, “Alternative odometry-based location systems 114 may include inertial measurement units (IMUs), non-fiducial vision-aided navigation (VAN) units that utilize humanly visible or invisible light, velocimeters, radars, stereo cameras or other types of sensors.”; See also Background, “Other methods for automatically determining pose involve illuminating a scene with structured visible or invisible, such infrared (IR), light, or measuring time-of-flight of light signals between objects and a camera to automatically measure distances to the objects.”) modalities of the head-mounted display device;
based on determining that the second subsequent position estimate, output via the VIO modality, has a higher confidence value than the first subsequent Page 2 of 11Application No. 16/893,254 Application Filing Date: June 4, 2020Docket No. 408493-US-NPposition estimate and the third subsequent position estimate, report the second subsequent position estimate as a second reported position of the head-mounted display device (Fig. 5A/B; Detailed Description, Column 9, lines 12-67, Column 10, lines 1-30, “ However, if an insufficient number of the fiducials 134-140 were recognized, control passes to 506, where the odometry-based location system provides the odometry-based pose information 112. If the sufficient number of fiducials 134-140 were recognized, at 508 control passes to 510, where the navigation filter 106 provides the pose solution 104 based at least in part on the fiducial-based pose information 110. In addition, if the sufficient number of fiducials 134-140 were recognized, at 512 the odometry-based pose information 112, and the odometry-based navigation system 114, is corrected, based on the fiducial-based pose information 110.”); and
as the head-mounted display device moves away from the second reported position due to a movement of human wearer of the head-mounted display device, concurrently output a fourth subsequent position estimate of the head-mounted display device,  a fifth subsequent position estimate of the head-mounted display device, and a sixth subsequent position estimate of head-mounted display device (Detailed Description, Column 8, lines 8-65, “As noted, the navigation filter 106 repeatedly provides real-time pose solutions 104 to the augmented reality system 116. To estimate each pose solution, the navigation filter 106 uses the best pose information then available from the fiducial-based location system 110, the odometry-based location system 114 and any other sensors and/or location systems 158. For example, the pose information 108 provided by the fiducial-based location system 110 is considered to be more accurate than the pose information 112 from the odometry-based location system 114, because the fiducial-based location system 110 does not drift, whereas the odometry-based location system 114 is subject to drift…As noted, the navigation system 100 operates within a reference frame 102. The reference frame 102 may be fixed, such as relative to earth. For example, if the navigation system 100 is used within a room in an immobile house, and the reference frame 102 is fixed relative to the room, as the user 122 changes pose, such as by moving about the room, the mixed reality system 116 accurately overlays graphics, such as virtual objects or text, on an image or view of the room. That is, the location within the display of the graphics overlays change as the user's 122 pose changes, so the overlays appear to remain registered on features of the room.”) via the GPS (Detailed Description, Column 7, lines 50-60, “Optionally, one or more other sensors and/or location systems, collectively indicated at 158, provide additional pose and/or location information 160 to the navigation filter 106. Examples of the other sensors and/or location systems 158 include: a GPS receiver”) and VIO (Detailed Description, column 7, lines 30-67, “Alternative odometry-based location systems 114 may include inertial measurement units (IMUs), non-fiducial vision-aided navigation (VAN) units that utilize humanly visible or invisible light, velocimeters, radars, stereo cameras or other types of sensors.”; See also Background, “Other methods for automatically determining pose involve illuminating a scene with structured visible or invisible, such infrared (IR), light, or measuring time-of-flight of light signals between objects and a camera to automatically measure distances to the objects.”) and the third modalities (Fig.1, navigation system #158/164) modalities of the head-mounted display device, and 
based on determining that the sixth subsequent position estimate has a higher confidence value than the fourth subsequent position estimate and the fifth subsequent position estimate, report the sixth subsequent position estimate as a third reported position of the head-mounted display device (Figs. 5A/B; Detailed Description, Columns 9-10, “FIGS. 5(a) and 5(b) collectively form a flow chart schematically illustrating operations performed by the navigation system 100, according to an embodiment of the present invention. At 500, an attempt is made to recognize a sufficient number of the fiducials 134-140 that are fixed, relative to the reference frame 102, to the provide fiducial-based pose information 108. At 502, a check is made to determine whether a sufficient number of the fiducials 134-140 were recognized. For example, the number of fiducials 134-140 that were recognized may be compared to a predetermined number, such as 3 or 4, or to a calculated number, based on a desired confidence level in the pose information 110. If the sufficient number of fiducials 134-140 were recognized, control passes to 504, where the fiducial-based pose information 110 is provided…. Optionally, at 520, the other navigation system(s) 158 are used to provide additional location and/or pose information 160 to the navigation filter 106, and at 522 this additional location and/or pose information 160 is used, at least in part, to estimate the pose solution 104.”).

Laney does not specifically disclose the third navigation modality as a pedestrian dead reckoning (PDR) modality and output the sixth subsequent position estimate via the PDR navigation modality. 
Meduna, in a similar field of endeavor, discloses a head-mounted display device (Fig. 1, generally) where the third navigation modality is a pedestrian dead reckoning (PDR) (Detailed Description, Column 4-5, “Navigation sensing devices (e.g., human interface devices or motion tracking device) that have a determinable multi-dimensional navigational state (e.g., one or more dimensions of displacement and/or one or more dimensions of rotation or attitude) are becoming increasingly common for providing input for many different applications. For example, such a navigation sensing device may be used as a motion tracking device to track changes in position and/or orientation of the device over time. These tracked changes can be used to map movements and/or provide other navigational state dependent services (e.g., location or orientation based alerts, etc.). In some situations, pedestrian dead reckoning (PDR) is used to determine changes in position of an entity that is physically associated with a device (e.g., by combining direction of motion information for the entity with stride count and stride length information).”) and output the sixth subsequent position estimate via the PDR navigation modality (Detailed Description, Column 24, “Thus, in some circumstances, revising the historical device context information can improve the accuracy or efficiency of the device (e.g., by accurately identifying a beginning point of the user's walking, thereby improving a PDR estimation of the position of the device)”). 
It would have been obvious to one of ordinary skill in the art to have modified the third navigation modality within Laney to utilize the teachings of Meduna to specify as a pedestrian dead reckoning (PDR) modality, in such a way to provide the third navigation modality as a pedestrian dead reckoning (PDR) modality and output the sixth subsequent position estimate via the PDR navigation modality. Furthermore, it would have been obvious to modify Laney with Meduna to provide thereby as the head-mounted display device moves away from the first reported position due to a movement of human wearer of the head-mounted display device, concurrently output a first subsequent position estimate a second subsequent position estimate, and a third subsequent position estimate of head-mounted display device via the GPS, VIO and PDR modalities; AND as the head-mounted display device moves away from the second reported position due to a movement of human wearer of the head-mounted display device, concurrently output a fourth subsequent position estimate of the head-mounted display device, a fifth subsequent position estimate of the head-mounted display device, and a sixth subsequent position estimate of head-mounted display device via the GPS, VIO and PDR modalities. The motivation to combine these arts is to use PDR to determine changes in position of an entity that is physically associated with the device. (See Meduna, Detailed Description, Column 4). The fact that Meduna also combines at least three different forms of sensor measurements to improve positional estimates, same as Laney, makes this combination more easily implemented. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626